

116 SJ 62 IS: Disapproving the recommendation of the Administrator of the Federal Aviation Administration to realign Binghamton, NY (BGM) TRACON operations and Elmira, NY (ELM) TRACON operations to Wilkes-Barre/Scranton, PA (AVP) TRACON. 
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 62IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following joint resolution; which was read twice and referred to the Committee on Commerce, Science, and TransportationJOINT RESOLUTIONDisapproving the recommendation of the Administrator of the Federal Aviation Administration to
			 realign Binghamton, NY (BGM) TRACON operations and Elmira, NY (ELM) TRACON
			 operations to Wilkes-Barre/Scranton, PA (AVP) TRACON. 
	
 That Congress disapproves of the recommendation of the Administrator of the Federal Aviation Administration relating to the realignment of Binghamton, NY (BGM) TRACON operations and Elmira, NY (ELM) TRACON operations to Wilkes-Barre/Scranton, PA (AVP) TRA­CON, as set forth in recommendation #4 in the U.S. Department of Transportation Federal Aviation Administration Section 804 Collaborative Workgroup Federal Aviation Administration National Facilities Realignment and Consolidation Report Parts 4 & 5 Recommendations submitted to Congress under section 804(b) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) on December 3, 2019.